In a declaratory judgment action to declare certain positions within the Town of Greenburgh to be in the exempt class of the State civil service, defendants appeal from an order of the Supreme Court, Westchester County, entered May 9, 1977, which denied a motion to dismiss the complaint. Order affirmed, without costs or disbursements. Since rules relating to the classification of positions within the State civil service have the force and effect of law (Civil Service Law, § 20, subd 2), plaintiff properly tested the constitutionality of a reclassification by commencing this declaratory judgment action (see Matter of Kovarsky v Housing & Dev. Admin, of City of N. Y., 31 NY2d 184; Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449; Matter of Lakeland Water Dist. v Onondaga County Water Auth., 24 NY2d 400). A full hearing is necessary to determine whether the use of competitive examinations to fill the positions in question is "practicable” (see NY Const, art V, § 6). Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.